SEVERANCE AGREEMENT




This Severance Agreement (“this Agreement”) is made by and between Xfone, Inc.
(the “Company”) and you, Guy Nissenson, as of September 20, 2010 (the “Effective
Date”). For purposes of this Agreement, the “Company” shall include any parent
and/or subsidiary of the Company, unless the context clearly requires otherwise.
 
This Agreement is intended to provide you with enhanced financial security in
recognition of your past and future service to the Company, and is being entered
into pursuant to Section 17 of the March 28, 2007 Consulting Agreement (as
amended on June 30, 2010) between the Company and you (the “Consulting
Agreement”).
 
1.
Definition of Terms. The following terms used to in this Agreement shall have
the following meanings:



 
(a)
Cause. “Cause” means (1) any act of dishonesty taken in connection with your
responsibilities under the Consulting Agreement or the Employment Agreement that
is intended to result in your substantial personal enrichment; (2) your
conviction or plea of no contest to a crime that negatively reflects on your
fitness to perform your duties under the Consulting Agreement or the Employment
Agreement or harms the Company’s reputation or business; or (3) willful
misconduct by you that is injurious to the Company’s reputation or business.
 
For purposes of determining whether Cause exists, an act or failure to act will
be deemed “willful” only if effected not in good faith or without reasonable
belief that the action or failure to act was in the best interests of the
Company.

 
 
(b)
Disability. “Disability” means your being unable to perform the principal
functions of your duties under the Consulting Agreement or the Employment
Agreement due to a physical or mental impairment, but only if such inability has
lasted or is reasonably expected to last for at least six (6) months.
 
The Company will determine whether a Disability exists based on evidence
provided by one or more physicians approved by the Company.

 
 
(c)
Good Reason. “Good Reason” means, without your written consent: (1) a change in
your status, title, position, responsibilities or assignment to duties by the
Company that are substantially inconsistent with your training, education,
professional experience and status; (2) a reduction in your fee under the
Consulting Agreement below your fee on the Effective Date, or a reduction in
your salary under the Employment Agreement below your salary on the Effective
Date; (3) the insolvency or the filing (by any party, including the Company) of
a petition for bankruptcy of the Company, which petition is not dismissed within
sixty (60) days; (4) any material breach by the Company of any provision of this
Agreement, the Consulting Agreement or of the Employment Agreement; or (5) the
Company’s failure to provide substantially comparable benefits in the aggregate
to those provided to similarly situated employees of the Company.

 
 
(d)
Release of Claims. “Release of Claims” means a waiver by you of all obligations
of the Company set forth in this Agreement, in the Consulting Agreement or in
the Employment Agreement and all claims and causes of action against the
Company.

 
 
(e)
Termination Date. "Termination Date" means the date of termination of the
Consulting Agreement or the Employment Agreement.



 
(f)
The Employment Agreement. The "Employment Agreement" means the June 30, 2010
Employment Agreement between the Company and you.



 
-1-

--------------------------------------------------------------------------------

 
2.
Eligibility for Severance Benefits. You will be entitled to the payments and
benefits described in Section 3 only if:



 
(a)
either (1) the Company terminates the Consulting Agreement and/or the Employment
Agreement for a reason other than Cause, Disability or death, or (2) you
terminate the Consulting Agreement and the Employment Agreement for Good Reason;
and



 
(b)
you (1) sign and deliver to the Company a Release of Claims satisfactory to the
Company, and (2) comply with all of the applicable terms of this Agreement, the
Consulting Agreement, and the Employment Agreement



Provided, however, that in the event you are employed or hired by a subsidiary
of the Company that is involved in a Spin-Off (as defined in Section 5), then
you shall not be deemed to have been terminated for Cause nor shall you be
permitted to terminate for Good Reason and receive the benefits described
hereunder on account of the Spin-Off, but rather such subsidiary shall be deemed
to be a successor of the Company (as determined under Section 5) and this
Agreement shall inure to the benefit of the parties described in Section 5.
 
3.
Severance Benefits. If you meet the eligibility requirements described in
Section 2, you will receive the following.



 
(a)
Lump Sum Payment. You will receive a lump sum payment which shall consist of:



 
a.
An amount equal to three and a half (3.5) months fee, under the Consulting
Agreement (as in effect prior to the Termination Date), for each year or part
thereof, beginning on the inception date of the Company until the Termination
Date; plus



 
b.
An amount equal to three and a half (3.5) months salary, under the Employment
Agreement (as in effect prior to the Termination Date), for each year or part
thereof, beginning on the inception date of the Company until the Termination
Date.



These payments shall be made on the Termination Date.





 
(b)
Option Vesting. Notwithstanding anything to the contrary in any plan, any
options, whether granted to you before, on or after the Effective Date that are
unvested on the Termination Date, except for options that vest solely upon the
achievement of a performance objective or objectives or options that have their
vesting accelerate upon the achievement of a performance objective or
objectives, will become fully vested and exercisable on the Termination Date if
the options otherwise would have vested (solely by virtue of your continued
engagement with the Company and not, directly or indirectly, due to a change of
control of the Company) during the one-year period commencing the Termination
Date. Any other unvested options will be forfeited on the Termination Date.

 
 
(c)
Outstanding Fees, Bonuses, Expenses, Salaries and Employee Social & Fringe
Benefits. The Company will pay you any outstanding and unpaid and/or
unreimbursed fees, bonuses, expenses, salaries and employee social & fringe
benefits due pursuant to the Consulting Agreement and the Employment Agreement
for periods prior to the Termination Date. These payments will be made promptly
following the Termination Date.



 
(d)
In order to remove doubt, it is hereby clarified and declared that nothing
contained in this Agreement shall be construed to limit or derogate any
entitlement to fees, bonuses, salaries and employee social & fringe benefits
under the Consulting Agreement and the Employment Agreement for periods prior to
the expiration of the initial effective term and periods prior to the expiration
of any additional effective term of the Consulting Agreement and the Employment
Agreement.



4.
Term of Agreement. This Agreement shall be in effect for an initial fixed term
of four and a half (4.5) years, beginning on the Effective Date, and shall
thereafter be automatically renewed for additional terms of three (3) years for
as long as the Consulting Agreement or the Employment Agreement are in effect.
In the event that you will be entitled to receive the payments and benefits
described in Section 3, this Agreement will not terminate until all of your and
the Company’s obligations under this Agreement have been fully satisfied.
Notwithstanding the foregoing, if the Consulting Agreement and/or the Employment
Agreement will be terminated and as a result of such termination you will not be
entitled to receive the payments and benefits described in Section 3, this
Agreement will terminate on the Termination Date.

 
 
-2-

--------------------------------------------------------------------------------

 
5.
Assignment. This Agreement will be binding upon and become of advantage to (a)
your heirs, executors and legal representatives upon your death and (b) any
successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means (i) any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company, or (ii) any former subsidiary of the Company that
ceases to be as such as the result of the Company distributing the securities of
such subsidiary to the Company’s stockholders (a “Spin-Off”). None of your
rights to receive any form of compensation payable pursuant to this Agreement
may be assigned or transferred except by will or the laws of descent and
distribution. Any other attempted assignment, transfer, conveyance or other
disposition of your right to compensation or other benefits will be null and
void.

 
6.
Notices.

 
 
(a)
General. All notices, requests, demands and other communications called for by
this Agreement will be in writing and will be deemed given (1) on the date of
delivery if delivered personally, (2) one (1) business day after being sent by a
well established commercial overnight service, or (3) four (4) business days
after being mailed by registered or certified mail, return receipt requested,
prepaid and addressed to the parties or their successors at the following
addresses, or at such other addresses as the parties may later designate in
writing:

 
If to the Company:


5307 W Loop 289
Lubbock TX 79414
USA
Attn: General Counsel
 
If to you:
 
at your last residential address known by the Company.
 
 
(b)
Notice of Termination. Any termination of the Consulting Agreement and/or the
Employment Agreement by the Company for Cause, Disability or death, or by you
for Good Reason must be communicated by a notice of termination (the "Notice")
to the other party. The Notice will indicate the specific termination provision
in this Agreement relied upon, will set forth in reasonable details the facts
and circumstances claimed to provide a basis for termination under the provision
so indicated, and will specify the Termination Date. The Notice shall be
delivered in accordance with the provisions set forth in the applicable sections
of the Consulting Agreement and/or the Employment Agreement.



7.
Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 
8.
Entire Agreement. This Agreement constitutes the entire agreement between the
Company and you concerning your severance arrangements with the Company or any
of its subsidiaries.



9.
Amendments and Modifications, No amendment or waiver of any provision of this
Agreement, or consent to any departure by either party from any such provision,
shall be effective unless the same shall be in writing and signed by the parties
to this Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 
10.
Withholding. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under this Agreement the full amount of any
applicable withholding taxes.



11.
Acknowledgment. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.





 
-3-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date set
forth above:
 
 






Xfone, Inc.
   
Guy Nissenson
 
By:
/s/ Itzhak Almog
 
By:
/s/ Guy Nissenson
Name:
Itzhak Almog
     
Title:
Chairman
     



 
-4-

--------------------------------------------------------------------------------

 